James and Sarah died, intestate and without issue, previous to 1800. Martha intermarried with Charles Blount, and died in 1806, leaving Sarah, now the wife of Toms, the defendant, and James Blount, the other defendant, her only heirs at law. Mary, the widow and devisee of Miles Harvey, intermarried with Martin Ross, senior, by whom she had issue Martin Ross, Junior, the petitioner; but previous to her second marriage she conveyed to Miles Edward Harvey her life estate in the lands devised by the will of Miles Harvey.
Miles Edward Harvey died in 1800, intestate and without issue, leaving his sister Martha Blount of the whole blood, and Martin (10) Ross, junior, his maternal brother of the half blood, surviving him.
The court below, holding that Miles Edward Harvey took by purchase and not by descent, decreed partition to be made as prayed for, and the defendants appealed.
If Miles Harvey had died intestate in the fall of 1784, his two sons would have been his heirs, under the act which passed in the April of that year. But having devised the land in controversy to Miles Edward Harvey, he took under the will by purchase and, having *Page 15 
died intestate, his maternal half brother inherits one moiety of the land and the heirs of his sister Martha the other moiety. The partition between them must consequently by made according to the prayer of the petition.
PER CURIAM.                                          Affirmed.